Title: From Thomas Jefferson to J. P. G. Muhlenberg, 21 February 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            Dear Sir
            Washington Feb. 21. 1803.
          
          The three boxes mentioned in your letter of the 7th. inst. were addressed to me by mr Arnold Oelrichs of Bremen, through Borger, Kramer & Rump merchts. of Hamburg to Wachsmith & Soullier of Philadelphia. they contain 3. busts of value intended as a present to me; but as I have made it a rule to accept no presents while in office, I have declined having any thing to do with them. mr Oelrichs is an entire stranger to me. he wrote me a letter describing the contents of the boxes, and informed me that his friend mr James Zwisler of Baltimore would transmit me another. this last I never received, nor any letter from messrs. Wachsmith & Soullier. but I presume these last are the proper persons to direct what is to be done with them now, observing that my taking them is out of the question. accept my friendly & respectful salutations.
          
            Th: Jefferson
          
          
            P.S. A bill of lading is inclosed.
          
        